NOTICE OF ALLOWABILITY

Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Wehner (US 2007/0117947) in view of Mager et al. (WO 2016/116376; equivalent to US 2018/0002479).  Claim 5 was previously rejected under 35 U.S.C. 103 as being unpatentable over Wehner in view of Mager and Zwiener et al. (US 5,126,170).
Wehner was cited as teaching a two-component composition for producing flexible polyurethane gels.  The composition includes a polyol component (A) exemplified by a trifunctional polycaprolactone (PCL) (p. 4, [0044], [0047]; p. 3-4, [0050], [0053]).  An additional higher molecular weight polyol such as a polycarbonate having an average functionality of 2-4 may also be included (p. 3, [0050]).  While Wehner teaches aliphatic polyisocyanates such as 1,6-hexamethylene diisocyanate (HDI), the reference fails to teach isocyanate-functional prepolymers as claimed.  This feature is disclosed by Mager, who teaches that such prepolymers have improved weathering resistance relative to HDI.  The prepolymers disclosed by Mager at page 2, [0018]-[0020] are identical to the claimed hardener component in composition, functionality, and molecular weight.  With respect to Claim 5, Zwiener was cited only to teach a suitable ratio in which to combine a polyaspartic acid derivative and a polyester polyol component.
Independent Claim 1 has been amended to recite a binder component having an NH content of 0.42 to 1.0 mol/kg.  As discussed at page 8, paragraph 31 of the previous Office action, Wehner teaches a binder component comprising 0.1-20 wt% of a light-resistant aromatic amine such as 4,4’-methylenebis(3-chloro-2,6-diethylaniline) (M-CDEA) (p. 4, [0064]).  M-CDEA is recognized in the art as having a molecular weight of 379.37 g/mol, indicating that four moles of -NH protons will be present in 0.37937 kg of M-CDEA. This is equivalent to approximately 10.5 moles per kg M-CDEA.  
A binder comprising 0.1-20 wt% of M-CDEA will therefore have a NH content of approximately 1.05-210 mol/kg.  This range falls above the claimed upper limit of 1.0 mol/kg.  Of the light-resistant amines disclosed by Wehner, M-CDEA has the highest molecular weight and will lead to the lowest NH content.  Selecting any of the other aromatic amines disclosed by Wehner will therefore yield a higher NH content.  Additionally, because the aromatic amine contributes light resistance to the composition, one of ordinary skill in the art would have no motivation to select an amount below the lower limit of 0.1 wt% contemplated by Wehner.  
The previously applied prior art teaches away from the NH content recited by amended Claim 1.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762